Citation Nr: 0009395	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-18 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran, who had served on active duty from August 1943 
to October 1945, died in August 1997.  The appellant in this 
matter is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in May 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying entitlement of the 
appellant to service connection for the cause of the 
veteran's death and her eligibility for Dependents' 
Educational Assistance under Chapter 35 of the United States 
Code.  In her notice of disagreement, received by the RO in 
June 1998, the appellant challenged only the RO's denial as 
to her entitlement to service connection for the cause of the 
veteran's death.  The statement of the case issued by the RO 
in October 1998 referenced but a single issue on appeal, that 
of entitlement to service connection for the cause of death 
due to nicotine dependence, and such claim was therein denied 
on the basis that it was not well grounded.  

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998."  Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (since codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for disability or death resulting from an injury or disease 
due to in-service use of tobacco products by a veteran.  
However, it applies only to claims filed after June 9, 1998.  
As the appellant in this case filed her claim for service 
connection for the cause of the veteran's death prior to June 
1998, the new law does not affect the disposition of this 
appeal.


FINDING OF FACT

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not supported by 
cognizable evidence demonstrating that such claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the primary allegation of the appellant that in-service 
smoking by the veteran led to a nicotine addiction which was 
ultimately responsible for the heart and lung disabilities 
that claimed the veteran's life in August 1997.  Medical 
evidence from private physicians who treated the veteran 
during his lifetime is cited in support of her argument, and 
the appellant also points to a statement offered by the 
veteran's niece for proof that the veteran did not smoke 
tobacco products prior to his entrance onto active duty.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  A service-connected disorder is one that was 
incurred in or aggravated by active service; one for which 
there exists a rebuttable presumption of service incurrence, 
such as cardiovascular-renal disease, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1999).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (1999).

The threshold question to be answered as to this portion of 
the appeal is, however, whether the appellant has presented 
evidence of a well grounded claim; that is, a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  If she has not, her appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing in-service incurrence and medical 
nexus for purposes of well-grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

As pertains to the legal authority governing the disposition 
of tobacco-related claims, it is noted that, in February 
1993, the VA's General Counsel issued an opinion that 
clarified when benefits may be awarded based upon in-service 
tobacco use.  Therein, it was found that direct service 
connection of disabilty or death may be established if the 
evidence shows that injury or disease resulted from tobacco 
use in the line of duty in the military service.  VAOPGCPREC 
2-93 (O.G.C. Prec. 2-93).  As well, it was held that the 
determination of whether nicotine dependence is a disease or 
injury for disability compensation purposes is essentially an 
adjudicative matter to be resolved by adjudication personnel 
based on accepted medical principles.  Id.  In a memorandum, 
dated May 5, 1997, the VA's Under Secretary for Health, 
relying upon the criteria set forth in VAOPGCPREC 67-90 
(O.G.C. Prec. 67-90), stated that nicotine dependence may be 
considered a disease for VA compensation purposes.

The VA's General Counsel, in a precedent opinion entered 
later in May 1997, found that a determination as to whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service-connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon the following:  (1) Whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97.  

The record reflects that the veteran's death occurred on 
August 11, 1997, at the age of 83 years.  No autopsy is shown 
to have been performed.  According to the death certificate, 
the veteran's death was caused by chronic obstructive 
pulmonary disease (COPD), due to or as a consequence of 
cigarette smoking.  The approximate interval between the 
onset of the veteran's COPD and death was shown on the 
certificate of death to be "months."  Terminal hospital 
records reflect as well that respiratory failure may also 
have been a cause of death.  Other significant conditions 
noted on the death certificate to have contributed to death 
but not resulting in the conditions noted previously included 
atrial fibrillation and pulmonary emboli.  

During the veteran's lifetime, service connection was 
established for the following disabilities:  Residuals of a 
shell fragment wound of the right hand and forearm, with 
deformity, limited motion, muscle loss, and retained foreign 
bodies, Muscle Group IX, moderately severe, evaluated as 20 
percent disabling; residuals of a shell fragment wound of the 
right calf and foot with a posterior tibial nerve injury of 
the right calf and partial anesthesia of the sole of the 
right foot, Muscle Group XI, moderately severe, evaluated as 
20 percent disabling; residuals of a shell fragment wound of 
the left foot with healed fractures, partial ankylosis of the 
toe joints, and deformity, evaluated as 10 percent disabling; 
residuals of a shell fragment wound of the face and head with 
a slight injury to the cervicofacial branch of the seventh 
cranial nerve on the right side, evaluated as 10 percent 
disabling; and residuals of a shell fragment wound of the 
right shoulder and upper arm, right side of the chest, right 
buttocks and hip, and left thigh, evaluated as 10 percent 
disabling.  A combined disability evaluation of 60 percent 
had remained in effect since April 1946. 

Service medical records of the veteran fail to disclose any 
complaints or findings involving COPD, respiratory failure, 
atrial fibrillation, or pulmonary emboli.  During a period of 
hospital care in October 1944, the veteran reported that he 
was smoking 15 to 20 cigarettes daily.  Service medical 
records are devoid of a diagnosis of an addiction to tobacco 
products.

VA examinations performed in April 1946 and April 1947 are 
wholly negative for complaints or findings involving COPD, 
respiratory failure, atrial fibrillation, or pulmonary 
emboli.  Notations as to the veteran's tobacco use are 
likewise absent in the reports of such examinations.

During a period of private hospital care in August 1987, one 
of the many recorded diagnostic impressions was that the 
veteran was a cigarette smoker with secondary early chronic 
lung disease.  At that time, the veteran's primary complaint 
was of chest pain.  It was recorded by way of history that a 
diagnosis of coronary artery disease with coronary 
insufficiency and angina had been noted in 1981, with 
coronary arteriography in 1982 showing minimal 
arteriosclerotic changes.  His medical history otherwise 
included, as applicable, smoking of a pack of cigarettes 
daily for many years.  Records recorded during periods of 
hospitalization, beginning in 1994 and continuing until the 
terminal hospitalization in August 1997, denote treatment for 
COPD, atrial fibrillation, and pulmonary emboli.  In those 
hospital reports, the veteran's reported of use of one to 
one-and-one-half packs of cigarettes daily for a period of 57 
years, ending in 1985, and, alternatively, in 1989, is noted.  
During the terminal hospitalization, there was noted to be 
severe pulmonary fibrosis, probably secondary to interstitial 
lung disease and/or emphysema probably secondary to cigarette 
smoking in the past.  The cause of death was most likely 
progressive respiratory failure.  Among the final diagnoses 
were respiratory failure secondary to pulmonary fibrosis and 
COPD with progression and death, as well as a long history of 
cigarette abuse (80 pack years) stopping in 1985.

Of record are medical reports, dated in September 1997, from 
two physicians who treated the veteran during his lifetime.  
One such physician noted that he had begun treating the 
veteran in 1985, when the presence of COPD was noted.  A 
history of cigarette smoking of 57 years' duration that 
ceased two to three years prior to his first visit was set 
forth.  It was that physician's opinion that the veteran's 
COPD was directly a consequence of his cigarette smoking.  
The other physician, a pulmonologist who is shown to have 
treated the veteran during the terminal hospitalization, 
noted that the veteran had a history of severe COPD and 
pulmonary fibrosis and that both processes were caused and/or 
exacerbated by cigarette smoking.  It was also reported that 
the appellant had produced a document that the veteran had 
smoked heavily during World War II when on active duty.  In 
the physician's opinion there was no question of the 
contribution to the veteran's lung disease, as well as his 
cardiovascular disease, from cigarette smoking and that the 
veteran's lung disease contributed substantially to his 
death.

Received by the RO in November 1997 were items submitted by 
the appellant.  Such included a copy of a letter written in 
July 1944 by the veteran's first wife to the veteran while in 
military service.  Therein, reference was made to the 
inability of the veteran's first wife to purchase cigarettes 
freely in Cincinnati, Ohio, and she therein communicated her 
wish that the veteran was able to purchase cigarettes more 
easily.  Also submitted were ration slips issued to the 
veteran while on active duty, indicating that he requested 
receipt of cigarettes.  There was also offered a written 
statement from the veteran's niece, wherein she noted that to 
her knowledge the veteran had not smoked prior to his 
entrance onto active duty.  Lastly, the appellant submitted a 
Nicotine Dependence Questionnaire in which she reported that 
she had not met the veteran until 1965 and that, as of that 
time, he was smoking heavily.  According to the appellant, 
the veteran stopped smoking in 1987 and first became aware of 
the disability resulting in death due to in-service tobacco 
use or nicotine dependence in 1973.

While the record details the veteran's in-service smoking, 
and while there is at least some evidence that the veteran 
did not smoke prior to service, there is absent from the 
record any competent medical evidence of a nexus between the 
veteran's period of military service and any of the disorders 
shown to have caused or contributed to his untimely death.  
Indicia of COPD, respiratory failure, atrial fibrillation, or 
pulmonary emboli are absent in service medical records or for 
years following the veteran's discharge from service and no 
medical professional has offered evidence or opinion linking 
any direct or contributory cause of death to the veteran's 
period of active duty or any event thereof.  Competent 
medical evidence is also lacking of an etiological 
relationship between the veteran's COPD, respiratory failure, 
atrial fibrillation, or pulmonary emboli and his in-service 
smoking.  Moreover, it is neither alleged, nor shown by the 
evidence presented, that any of the veteran's many 
established service-connected disabilities in any way caused 
or contributed to the veteran's demise.  Therefore, the claim 
advanced on the basis of direct service connection is not 
well grounded.  See Epps, Savage, supra.

Similarly, the appellant's claim for secondary service 
connection for COPD, respiratory failure, atrial 
fibrillation, or pulmonary emboli, due to smoking, including 
postservice smoking, due to nicotine addiction is not well 
grounded, in the absence of a medical diagnosis of an in-
service nicotine addiction.  The question as to the existence 
of a nicotine addiction is a medical one, and no medical 
professional has offered such a diagnosis in this instance.  
See Davis v. West, 13 Vet. App. 178, 184 (1999); see also 
VAOPGCPREC 19-97; VAOPGCPREC 2-93 (O.G.C. Prec. 2-93)

Regarding the medical opinions cited by the appellant as 
being dispositive of the issue as to the effect of the 
veteran's in-service smoking, such opinions identify only 
that the veteran's COPD and pulmonary fibrosis were the 
result of cigarette smoking.  The physicians in question did 
not specify that the cigarette smoking of the veteran in 
service was alone the cause of the later developing maladies 
or that there was present in service a nicotine addiction.  
One physician noted that the appellant had produced a 
document that the veteran had smoked heavily during World War 
II when on active duty, but there is no indication that the 
physician adopted that opinion as his own.  The opinion 
offered was that there was no question of the contribution to 
the veteran's lung and cardiovascular diseases from cigarette 
smoking and that the lung disease contributed substantially 
to the veteran's death, but he did not offer any opinion that 
in-service smoking or a nicotine addiction acquired in 
service led to the development of disability that was a 
direct or contributory cause of death.  Even if the physician 
had offered an opinion as to linkage between in-service 
smoking and any direct and/or contributory cause of the 
veteran's death or had in fact offered a diagnosis of in-
service nicotine addiction, it must be remembered that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Although the appellant is competent to describe those 
manifestations she observed or what was said to her by the 
veteran as to his symptoms at the time they met in 1965 and 
thereafter, she is not competent to offer an opinion that any 
direct or contributory cause of the veteran's death had its 
onset in service or is etiologically related to in-service 
tobacco use, or that there was present an in-service tobacco 
addition from which resulted the fatal lung and/or heart 
disability.  In this regard, the record fails to demonstrate 
that she is in possession of the requisite medical knowledge 
or training as to render her opinions as to medical diagnosis 
or etiology competent medical evidence.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In this instance, available records show that the veteran, 
while on active duty, served in combat and was wounded during 
combat operations, for which he was later awarded the Purple 
Heart Medal.  That notwithstanding, there is no allegation of 
the appellant or any showing by competent medical evidence 
that any of disease processes which caused or contributed to 
the veteran's death were directly related to any incident of 
combat.  See 38 U.S.C.A. § 1154(b) (West 1991); Collette v. 
Brown, 82 F.3d 389, 390-92 (Fed. Cir. 1996).  However, 
38 U.S.C.A. § 1154(b) does not constitute a substitute for 
evidence of current disablement, causal nexus between a 
combat injury and a current disability, or the continuation 
of symptoms subsequent to service.  Kessel v. West, 13 Vet. 
App. 9, 17 (1999).  

In view of the foregoing, denial of the claim presented is 
warranted on the basis that it is not well grounded.  
Moreover, the Board views the foregoing discussion as 
sufficient to inform the appellant of the elements necessary 
to complete her application as to her claim of entitlement to 
service connection for the cause of the veteran's death.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Further, 
the Board is not aware of any relevant evidence which may 
have existed, or could have been obtained, that, if true, 
would render the claim in question "plausible" and, thus, 
require VA to notify the appellant of that relevant evidence 
in order that she may complete her application.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  Lastly, 
as the appellant's claim is not well grounded, VA has no duty 
to assist her in developing the record to support her claim.  
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

Inasmuch as the appellant's claim is not well grounded, a 
weighing of the merits of such claim is not herein undertaken 
and, thus, the provisions of 38 U.S.C.A. § 5107(b) as to the 
resolution of reasonable doubt where the evidence is in 
relative equipoise is not for application.  See Gilbert v. 
Derwinski, 1 Vet App. 49, 55-6 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	I. S. SHERMAN
	Member, Board of Veterans' Appeals


 

